Matter of Sine C. (2017 NY Slip Op 08306)





Matter of Sine C.


2017 NY Slip Op 08306


Decided on November 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 28, 2017

Richter, J.P., Kapnick, Webber, Oing, Singh, JJ.


5036 5035 5034 5033

[*1]In re Sine C., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Law Office of Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Deborah A. Brenner of counsel), for presentment agency.

Orders of disposition, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about November 15, 2016, and November 17, 2016, which adjudicated appellant a juvenile delinquent upon his admissions that he committed acts that, if committed by an adult, would constitute the crimes of attempted assault in the third degree and grand larceny in the fourth degree, and placed him with the Administration for Children's Services Close to Home program for an aggregate period of 18 months; and orders (same court and Judge), entered on or about November 21, 2016, which, upon findings that appellant violated the conditions of his probation, revoked his probation and placed him with the abovementioned program for a period of 12 months, unanimously affirmed, without costs.
The placement was a provident exercise of the court's discretion, and constituted the least restrictive alternative consistent with appellant's needs and best interests and the community's need for protection (see Matter of Katherine W. , 62 NY2d 947 [1984]). The disposition was justified by appellant's repeated criminal conduct (including new offenses, on two separate occasions, while already on probation), his poor attendance in school, his substance abuse problems, and the recommendations contained in the probation and Mental Health Services reports.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 28, 2017
CLERK